Title: From George Washington to John Paterson, 14 May 1781
From: Washington, George
To: Paterson, John


                        Dear Sir

                            Head Quarters New Windsor May 14th 1781
                        
                        I have recd yours of this day—Should the Enemy still be out, you will instantly put the Connecticut line in
                            motion, with Orders to reinforce the Corps under Colonel Scammell. The Troops must all be held in the most perfect
                            readiness for action, and the Quarter Guards be instructed to use the greatest vigilance. Every effort will be necessary to
                            gain early, regular, & constant intelligence of the Enemys numbers, motions & designs, which you will be
                            pleased to communicate to me.
                        Should anything material happen, I shall wish to be informed immediately—& even, ’tho nothing of
                            consequence should take place you will please to let me hear from you by the Morng. I am &c.

                    